          Case 1:19-cr-00730-CM Document 26 Filed 11/23/20 Page 1 of 1




                 MOSKOVVITZ                        &     BOOK                       LLP

                                                                              345 Seventh Avenue, 21•1 Floor
Avraham C. Moskowitz                                                          C\J       New York,   NY10001
AMoskowitz@mb-llp.com
                                                                     niC"\"'s\..-
                                                            \"'..'A..\
                                                            t\~\JV
                                                                                      Phone: (212) 221-7999
                                                                                        Fax: (212) 398-8835




By Email and ECF
Hon . Colleen McMahon
U.S. District Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

               Re:     United States v. Jonathon Skolnick


Dear Judge McMahon:      II\ (l_~               M.)
             This letter is respectfully submitted on behalf of the parties to request an
adjournment of the pre-trial conference currently scheduled to take place on December 2, 2020.

                 The parties are currently engaged in discussions in an attempt to reach a pretrial
disposition . In that regard, the defense has made a voluminous submission to the Government and
the Government has advised me that in light of the upcoming holiday season and the logistical
difficulties posed by the pandemic, it will require a substantial amount oftime to review the
submission before formulating its position on a disposition.

                In light of the above, the parties believe that it makes sense to adjourn the
conference to a date in late January convenient to the Court and the parties, in the hope that by the
next date, the parties will have determined whether the case can be resolved without a trial.

               Thank you in advance for your consideration of this request.


                                               Respectfully submitted,

                                               ~ &a-- c. n~
                                               Avraham C. Moskowitz
cc; AUSA Elizabeth Espinosa (by email)                                                 USDC SONY
    AUSA Rebecca Dell (by email)                                                       DOCUMENT
                                                                                       ELECTRONICALLY FII..ED
                                                                                       DOC#:                   I
                                                                                     •D~~ FILED           --Plii ~ ... -
